In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-507 CV

____________________


IN RE DAN WRIGHT




Original Proceeding



MEMORANDUM OPINION (1)
	Dan Wright filed a petition for writ of mandamus to compel the trial court to vacate
its order granting a motion to extend a second temporary restraining order.  The petition
contends that the trial court does not have the authority to extend an ex parte restraint
order for a period of more than 28 days.  See Tex. R. Civ. P. 680; In re Texas Natural
Resource Conservation Comm'n, 85 S.W.3d 201, 204-05 (Tex. 2002).  We stayed the trial
court's order extending the temporary restraining order, and requested a response from the
real party in interest, Sport Supply Group, Inc.  On November 17, 2003, the trial court
entered a temporary injunction.  That order has been appealed separately in Appeal No.
09-03-538 CV.  
	The issue raised in the petition has been mooted by the entry of a temporary
injunction.  The temporary restraining order is no longer in effect and interlocutory appeal
provides an adequate remedy for issues related to the entry of the temporary injunction. 
 Accordingly, we do not reach the merits of the issues raised.  Our stay order, entered
October 29, 2003, is vacated.  The relief requested in the petition for writ of mandamus
is denied as moot.
	WRIT DENIED.
									PER CURIAM

Submitted on November 24, 2003
Opinion Delivered December 18, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.